Citation Nr: 0916935	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  07-38 055A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD), and, if so, whether 
service connection is warranted. 

2.  Entitlement to service connection for bilateral carpal 
tunnel syndrome (CTS) and left ulnar nerve neuropathy, to 
include as due to exposure to herbicides.

3.  Entitlement to service connection for DJD of the 
bilateral shoulders and knees.

4.  Entitlement to service connection for degenerative joint 
disease of the cervical, thoracic, and lumbar spine.


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The Veteran served on active duty from August 1965 to July 
1968. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to service 
connection for bilateral CTS and left ulnar nerve neuropathy, 
DJD, and PTSD.   

In August 1996, the RO had denied the claim for entitlement 
to service connection for PTSD.  The Veteran did not appeal 
the August 1996 decision and it became final.  38 C.F.R. 
§ 20.302.  The Board must first address the issue of whether 
new and material evidence has been received to reopen the 
claim for PTSD because it determines the Board's jurisdiction 
to reach the underlying claim and to adjudicate the claim de 
novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996), aff'g 8 Vet. App. 1 (1995).  Accordingly, the claim 
involving PTSD has been recharacterized as it appears on the 
cover page of the instant decision.   

The claim for entitlement to service connection for DJD in 
multiple joints has been bifurcated as it appears on the 
cover page of the instant decision for the sake of clarity 
and in order to afford the Veteran the broadest scope of 
review. 

For the reasons stated below, the Board finds that new and 
material evidence has been received to reopen the claim of 
service connection for PTSD, but that additional development 
is necessary regarding the underlying service connection 
claim.  Accordingly, the matter of entitlement to service 
connection for PTSD, based on de novo review, and the matter 
involving the claim for service connection for degenerative 
joint disease of the cervical, thoracic and lumbar spine, are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC. VA will notify the Veteran if further 
action is required on his part. 


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  An August 1996 decision previously denied the Veteran's 
claim of entitlement to service connection for PTSD.  The 
Veteran did not file an appeal and the decision became final.  

3.  The evidence submitted since the August 1996 rating 
decision was not previously submitted to agency decision 
makers, is not cumulative or redundant and, by itself or when 
considered with previous evidence of record, does relate to 
an unestablished fact necessary to substantiate the claim and 
does raise a reasonable possibility of substantiating the 
claim of entitlement to service connection for PTSD.  

4.  The Veteran served in Vietnam and is presumed exposed to 
herbicides such as Agent Orange.  

5.  Bilateral CTS and left ulnar nerve neuropathy is not 
causally or etiologically related to an injury or disease 
suffered in service or as a result of exposure to herbicides 
such as Agent Orange.  

6.  DJD of the bilateral knees and shoulders was not incurred 
during the Veteran's active duty service nor did it manifest 
in the year following separation from said service.  






CONCLUSIONS OF LAW

1.  The August 1996 decision is final; however, evidence 
received since the final August 1996 rating determination, 
wherein the RO denied a claim of entitlement to service 
connection for PTSD, is new and material, and the Veteran's 
claim for PTSD is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2008).

2.  The criteria for the establishment of service connection 
for bilateral CTS and left ulnar nerve neuropathy, to include 
as secondary to herbicide exposure, are not met.  38 U.S.C.A. 
§§ 1110, 1111, 1112, 1116, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2008).

3.  The criteria for the establishment of service connection 
for DJD of the bilateral knees and shoulders are not met.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters: Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 
3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2008).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

Further, the United States Court of Appeals for Veteran's 
Claims (Court) issued a decision in Kent v. Nicholson, 20 
Vet. App. 1 (2006).  In that decision, the Court held that VA 
must notify a claimant of the evidence and information that 
is necessary to reopen the claim, and must notify the 
claimant of the evidence and information that is necessary to 
establish his entitlement to service connection.  In that 
regard, the Court noted that VA's obligation to provide a 
claimant with notice of what constitutes new and material 
evidence to reopen a service-connection claim may be affected 
by the evidence that was of record at the time that the prior 
claim was finally denied.  

The Court further stated that in the context of a claim to 
reopen, the VCAA requires the Secretary to look at the bases 
for the denial in the prior decision and to respond with a 
notice letter that describes what evidence would be necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial.

VA complied with notification responsibilities in regards to 
the Veteran's claims in correspondence sent to the Veteran in 
November 2005.  This letter notified the Veteran of VA's 
responsibilities in obtaining information to assist the 
Veteran in completing his service connection claims, and 
identified the Veteran's duties in obtaining information and 
evidence to substantiate his claims.  

While the November 2005 letter did not inform the Veteran 
that his claim for PTSD was previously denied or identify the 
reasons for said denial, in light of the favorable finding 
with regard to the issue of whether new and material evidence 
has been submitted to reopen the claim for service connection 
for PTSD, and the finding that remand for additional 
development of the claim on the merits is required, the Board 
finds that further discussion of VCAA compliance with regard 
to this claim is not warranted at this time.

In an April 2006 letter, the Veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the claimed disabilities under 
consideration, pursuant to the recent holding in the Dingess 
decision.  

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
currently associated with the claims file consists of the 
Veteran's service treatment records, award citations, post-
service VA medical treatment records, reports of VA 
examination, and a lay statement.  

After the February 2009 supplemental statement of the case 
(SSOC) was issued, the Veteran submitted an additional 
statement in support of his claims.  Thereafter, the Veteran 
waived initial RO adjudication of the newly submitted 
evidence.  As such, Remand for preparation of an SSOC is not 
necessary.  38 C.F.R. § 20.1304(c).

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  Any error in the sequence 
of events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of these matters on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998). 

II. Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

A.  New and Material

In an August 1996 rating action, the RO denied the Veteran's 
claim of entitlement to service-connection for PTSD.  The RO 
denied the claim with the reasoning that there was no 
confirmed diagnosis of PTSD.  The Veteran did not file a 
timely appeal in the year following the issuance of that 
decision.  Therefore, the 1996 decision is considered final.  
38 U.S.C.A. § 7105 (West 2002).  The Veteran filed the 
instant petition to reopen the claim in July 2005.  

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency decision 
makers; which relates, either by itself or when considered 
with previous evidence of record, to an unestablished fact 
necessary to substantiate the claim; which is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and which raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis.  See Evans v. Brown, 
9 Vet. App. 273, 285 (1996).  For purposes of reopening a 
claim, the credibility of newly submitted evidence is 
generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992) (in determining whether evidence is new and 
material, "credibility" of newly presented evidence is to 
be presumed unless evidence is inherently incredible or 
beyond competence of witness).

The Veteran seeks to reopen a claim for service connection 
for PTSD denied by the RO in August 1996.  The record 
indicates that in its August 1996 rating decision, the RO 
denied service connection for PTSD on the basis that the 
Veteran did not have a diagnosis of PTSD.  Of record at the 
time of the August 1996 rating decision was the Veteran's DD 
214, which showed that he was awarded the Vietnam Service 
Medal, Bronze Star Medal, and the Vietnam Campaign Medal.  

Also, of record was the citation for the Army Commendation 
Medal with "V" device.  This citation showed the Veteran 
escorted the Chaplain on a combat operation and was cut off 
from his squad by the Viet Cong.  The citation further noted 
that the Veteran at risk to him, set out to get back to his 
unit to inform them of the enemy presence.  The Bronze Star 
Medal citation showed the Veteran distinguished himself 
during ground operations against a hostile force in the 
Republic of Vietnam during the period from January 8, 1967, 
to May 10, 1968.  The Veteran's military occupational 
specialty (MOS) was a Chaplains assistant.

The Veteran's service treatment records, as well as post-
service VA outpatient treatment records were devoid of 
complaints, treatment, or diagnoses of PTSD.  The July 1995 
stressor statement relayed the events that were the basis of 
the citations delineated above.

Evidence submitted subsequent to the August 1996 rating 
decision includes stressor statements of the Veteran, which 
are based on the same combat experiences noted previously. 

A December 2007 VA examination report, shows the Veteran had 
recurrent distressing dreams of his combat participation, 
avoidance behavior, sleeplessness, irritability, outburst of 
anger, and hypervigilance.  The Veteran was diagnosed with 
anxiety disorder, not otherwise specified.  The examiner 
noted the Veteran did not report enough symptoms in the 
avoidance category of PTSD in order to be given a diagnosis 
of PTSD and thus, the examiner could not say that PTSD was 
caused by combat experiences.

VA outpatient treatment records dated between 2001 and 2008, 
show the Veteran had positive PTSD screens in 2005, 2007, and 
most recently in February 2008.  

As noted previously, the August 1996 rating decision denied 
service connection on the basis that the Veteran did not 
carry a diagnosis of PTSD.  The Board notes that in the 
recent March 2006 rating decision, the RO found that the 
Veteran's Army Commendation Medal with "V" device and 
Bronze Star Medal citations were sufficient proof of a combat 
stressor during the Veteran's service in Vietnam.  The 
conflicting information of record as to whether the Veteran 
currently has PTSD, when considered with the previous 
evidence of record and the confirmed combat stressors, 
relates to an unestablished fact necessary to substantiate 
the Veteran's claim and raises a reasonable possibility of 
substantiating the claim.  Therefore, the Veteran's claim of 
entitlement to service connection for PTSD is reopened.  See 
38 C.F.R. § 3.156(a).  

B.  Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and arthritis becomes 
manifest to a degree of at least 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

1.  Bilateral CTS and Left Ulnar Nerve Neuropathy

The Veteran essentially contends that he is entitled to 
service connection for bilateral CTS and left ulnar nerve 
neuropathy.  Specifically, he asserts that the condition is 
the result of exposure to herbicides during his Vietnam 
service.

Having carefully considered the Veteran's claim in light of 
the record and the applicable law, the Board concludes that 
the preponderance of the evidence is against the claim and 
the appeal as to this issue will be denied.

In some circumstances, a disease associated with exposure to 
certain herbicide agents will be presumed to have been 
incurred in service even though there is no evidence of that 
disease during the period of service at issue.  38 U.S.C.A. 
§ 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  A veteran who 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f). 

Diseases associated with such exposure include: chloracne or 
other acneform diseases consistent with chloracne; Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes); Hodgkin's disease; multiple myeloma; non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea); and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

These diseases shall have become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne or other acneform disease consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year, and respiratory cancers 
within 30 years, after the last date on which the Veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  
38 C.F.R. § 3.307(a)(6)(ii).  The last date on which such a 
veteran shall be presumed to have been exposed to an 
herbicide agent shall be the last date on which he or she 
served in the Republic of Vietnam during the Vietnam era.  
"Service in the Republic of Vietnam" includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

In this case, the Veteran served in the Republic of Vietnam 
from January 1967 to May 1968.   Among other decorations, the 
Veteran was awarded the Vietnam Service Medal, Vietnam 
Campaign Medal, Army Commendation Medal with "V" device, 
and Bronze Star Medal.  Therefore, having served in the 
Republic of Vietnam, the Veteran is presumed to have been 
exposed during his period of service to an herbicide agent.  
38 U.S.C.A. § 1116(f). 

Although the Veteran is now presumed to have been exposed to 
herbicides during service, this does not mean that all of the 
factors for basic entitlement to service connection have been 
met.  38 C.F.R. § 3.303(a).  While the Veteran has been 
diagnosed with bilateral CTS and left ulnar nerve neuropathy, 
which he claims is associated with herbicide exposure, these 
disorders are not one of the presumptive diseases set forth 
in 38 C.F.R. § 3.309(e).  The Secretary of Veterans Affairs 
has determined that there is no positive association between 
exposure to herbicides and any other condition (other than 
those listed at 38 C.F.R. § 3.309) for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also 61 Fed. Reg. 41,442, 41,449 and 57,586, 
57,589 (1996).  

Bilateral CTS and left ulnar nerve neuropathy are not among 
the listed diseases for which service connection may be 
established as due to herbicide exposure based on 
presumption.  38 C.F.R. § 3.309(e).  The Veteran has not been 
diagnosed, nor does he contend that he has been diagnosed 
with, acute and subacute peripheral neuropathy.  Id.

Notwithstanding the aforementioned provisions relating to 
presumptive service connection, a claimant is not precluded 
from establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).  Thus, the Board shall proceed with determining 
entitlement to service connection on a direct causation 
basis.  

The Veteran's service medical records are devoid of 
complaints, treatment, or diagnoses of bilateral CTS and left 
ulnar nerve neuropathy.  These conditions were first 
diagnosed upon electromyograph (EMG) in April 2004, some 
thirty-six years after his separation from active military 
service.  

This lengthy period without treatment (between separation 
from service in 1968 and the diagnosis in 2004) weighs 
heavily against the claim.  See Maxson v. West, 12 Vet. App. 
453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment of the claimed condition for many years after 
service).  The Board notes that no medical professional, to 
include the November 2007 VA examiner, has provided any 
opinion linking the diagnosed bilateral CTS and left ulnar 
nerve neuropathy to any aspect of the Veteran's period of 
service.  

Specifically, the November 2007 VA examiner opined that 
bilateral CTS and left ulnar neuropathy were not caused by or 
the result of an inservice illness.  The examiner further 
found that left ulnar neuropathy was not likely due to 
exposure to herbicides in Vietnam and was more likely due to 
the CTS at the left wrist where it is locally tender at the 
ulnar side.

In short, bilateral CTS and left ulnar nerve neuropathy were 
not shown during service or for more than 36 years after 
service.  38 C.F.R. §§ 3.307, 3.309,  Furthermore, there is 
no medical evidence of record linking the bilateral CTS and 
left ulnar nerve neuropathy to any aspect of the Veteran's 
period of service, to include herbicide exposure.  Absent a 
finding of bilateral CTS or left ulnar nerve neuropathy in 
service or a medical opinion somehow linking it to such, 
service connection cannot be granted.

Though the Veteran contends that bilateral CTS and left ulnar 
nerve neuropathy is related to his military service, to 
include exposure to Agent Orange, there is no medical 
evidence on file supporting the Veteran's assertion and his 
statements do not constitute competent evidence of a medical 
nexus opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  The evidence is not in relative equipoise.  Thus, 
the preponderance of the evidence is against the claim, and 
the appeal must therefore be denied.  38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   

2.  DJD of the Bilateral Knees and Shoulders

The Veteran essentially contends that he is entitled to 
service connection for DJD of the bilateral knees and 
shoulders.  Having carefully considered the Veteran's claim 
in light of the record and the applicable law, the Board 
concludes that the preponderance of the evidence is against 
the claim and the appeal as to this issue will be denied.

In this regard, the Veteran's service treatment records are 
devoid of complaints, treatment, or diagnoses of bilateral 
knee or shoulder disorders.  Post-service, the Veteran was 
first diagnosed with left knee arthritis in June 2005, left 
shoulder arthritis in April 2007, right knee arthritis in 
November 2007, and right shoulder arthritis in November 2007.  
As these diagnoses were rendered between 37 and 39 years 
after the Veteran's discharge from active military service, 
they are outside the one-year presumptive period for 
arthritis.  38 C.F.R. §§ 3.307, 3.309.

This lengthy period without treatment (between separation 
from service in 1968 and the first diagnosis in 2005) weighs 
heavily against the claim.  See Maxson v. West, 12 Vet. App. 
453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment of the claimed condition for many years after 
service).  The Board notes that no medical professional, to 
include the November 2007 VA examiner, has provided any 
opinion linking the diagnosed bilateral knee and shoulder DJD 
to any aspect of the Veteran's period of service.  

Specifically, the November 2007 VA examiner noted that the 
Veteran denied any injury to the shoulders, but instead 
stated that they just started hurting. With regard to the 
knees, the examiner noted the Veteran reported injuring his 
knees while working post-service as a police officer.  The 
Board notes the Veteran had arthroscopic surgery on his left 
knee in 2001.  

After review of the claims folder and examination of the 
Veteran, the examiner opined that arthritis of the bilateral 
knees and shoulders was not due to the Veteran's active 
military service.  The examiner reasoned that the service 
treatment records contained no injury to either the knees or 
shoulders.  With regard to the knees, the examiner further 
reasoned that the arthritis was traumatic in nature and the 
evidence showed they were injured while the Veteran was 
working as a police officer subsequent to his discharge from 
service. 

In short, DJD of the bilateral knees and shoulders was not 
shown during service or for more than 37 years after service.  
38 C.F.R. §§ 3.307, 3.309,  Furthermore, there is no medical 
evidence of record linking the DJD of the bilateral knees and 
shoulders to any aspect of the Veteran's period of service.  
In fact, the evidence of record with regard to the left knee 
in particular, shows the Veteran sustained an injury after 
his discharge from service.  Absent a finding of DJD of the 
bilateral knees and shoulder in service or a medical opinion 
somehow linking it to such, service connection cannot be 
granted.

Though the Veteran contends that DJD of the bilateral knees 
and shoulders is related to his military service, there is no 
medical evidence on file supporting the Veteran's assertion 
and his statements do not constitute competent evidence of a 
medical nexus opinion.  Espiritu, 2 Vet. App. at 494-95.  The 
evidence is not in relative equipoise.  Thus, the 
preponderance of the evidence is against the claim, and the 
appeal must therefore be denied.  38 U.S.C.A. § 5107(b); 
Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57.     

ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for PTSD is reopened, and 
the appeal is granted to this extent only.

Entitlement to service connection for bilateral CTS and left 
ulnar nerve neuropathy, to include as due to exposure to 
herbicides is denied.

Entitlement to service connection for DJD of the bilateral 
shoulders and knees is denied.



REMAND

Having reopened the Veteran's claim of entitlement to service 
connection for PTSD does not end the Board's inquiry.  
Rather, the Board must now consider the merits of the claim 
for service connection.  Here, however, the Board finds that 
additional development is necessary prior to a final 
adjudication of the merits of the Veteran's PTSD claim, as 
well as the claim involving DJD of the cervical, thoracic, 
and lumbar spine.  

With regard to the claim for PTSD, as delineated earlier in 
this Decision, the medical evidence of record contains 
conflicting evidence as to whether the Veteran currently has 
a confirmed diagnosis of PTSD.  During the December 2007 VA 
examination, the Veteran was diagnosed with anxiety disorder, 
not otherwise specified.  The examiner noted the Veteran did 
not report enough symptoms in the avoidance category of PTSD 
in order to be given a diagnosis of PTSD and thus, the 
examiner could not say that PTSD was caused by the Veteran's 
combat experiences.  However, VA outpatient treatment records 
dated in 2005 and 2007 show the Veteran had positive PTSD 
screens.  Positive screens were again shown in February 2008 
after the examination.  

A remand is necessary in order to afford the Veteran a VA 
examination to determine whether he currently has a diagnosis 
of PTSD.  38 U.S.C.A. § 5103A.  The examiner is asked to 
address the specific questions set forth in the numbered 
paragraphs below.

With regard to the claim for DJD of the cervical, thoracic, 
and lumbar spine, a Remand is necessary in order to obtain an 
addendum VA medical opinion.  The Board notes that VA medical 
treatment records show the Veteran was variously diagnosed 
with multiple conditions, to include, but not limited to, the 
following: facet joint degenerative disease of L3-5; multi-
level degenerative disc disease of the cervical spine; and 
cervical foraminal stenosis of C5-T1.  In the November 2007 
VA joints examination, the examiner offered the following 
opinion with regard to DJD of the spine: 

the condition/disability opine as to 
etiology of traumatic arthritis is as 
least as likely as not (50/50 
probability) caused by or a result of 
building fell onto [patient] while in 
Vietnam.  

The examiner also offered this rationale, "my clinical 
expertise and experience as an orthopedic surgeon dictates 
this opinion."  

First, the Board is unsure as to whether this is a favorable 
or negative opinion with regard to arthritis of the spine.  
Next, the Board is unsure as to which portion of the spine 
the examiner is referring to in the aforementioned statement.  
Such clarification must be sought upon Remand.  The examiner 
is asked to address the specific questions set forth in the 
numbered paragraphs below. 

Ongoing VA medical records pertinent to the issues dated 
after February 2009 should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notice obligations 
have been satisfied in accordance with 
the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002) and any 
other applicable legal precedent, by 
issuing a VCAA notice letter.  Such 
notice should apprise the Veteran of the 
evidence and information necessary to 
substantiate his de novo claim of 
entitlement to service connection for 
PTSD, as well as the claim involving DJD 
of the cervical, thoracic, and lumbar 
spine, and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information.  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).   

2.  The RO should contact the Veteran and 
request that he identify all healthcare 
providers, VA and non-VA, inpatient and 
outpatient, who have treated him for PTSD 
and DJD of the cervical, thoracic, and 
lumbar spine since his discharge from 
service.  The RO should request that the 
Veteran complete and return the 
appropriate release forms so that VA can 
obtain any identified evidence relating 
to such treatment.  The RO should attempt 
to obtain copies of all pertinent records 
outstanding.  All identified private 
treatment records should be requested 
directly from the healthcare providers.  

Specifically, the RO should seek to 
obtain treatment records of the Veteran 
from the West Palm VA Medical Center 
dated after February 2009.  All 
information, which is not duplicative of 
evidence already received, should be 
associated with the claims file.  All 
requests for records and their responses 
should be clearly delineated in the 
claims folder.

3.  Once the development above has been 
completed, the Veteran should be afforded 
the VA examinations listed below.  The 
claims folder must be provided to and 
reviewed by each examiner in conjunction 
with the examination.  The examiners must 
supply a rationale for any opinions 
expressed.

(A)	PTSD:  The RO should arrange for an 
examination of the Veteran by a VA 
psychiatrist to determine whether 
PTSD is present, and, if so, whether 
it is linked to the verified in-
service stressors delineated in the 
Army Commendation Medal with "V" 
device and Bronze Star Medal 
citations.  The psychiatrist must 
review the entire claims file.  All 
necessary special studies or tests 
are to be accomplished if deemed 
necessary.  

(B)	DJD of the cervical, thoracic, and 
lumbar spine:  The RO should contact 
the examiner who performed the 
November 27, 2007, VA joints 
examination, if available, and ask 
him to clarify the specific diagnoses 
pertaining to the cervical, thoracic, 
and lumbar spine.  Thereafter, he 
should be asked to clarify the 
following opinion and identify which 
segment of the spine he was referring 
to when he wrote, "the 
condition/disability opine as to 
etiology of traumatic arthritis is as 
least as likely as not (50/50 
probability) caused by or a result of 
building fell onto [patient] while in 
Vietnam."  Specifically, the 
examiner should state whether any 
currently diagnosed DJD of the 
cervical, lumbar, and/or thoracic 
spine is at least as likely as not 
related to any incident of active 
military service, to include debris 
from a building falling on his neck 
and back during active military 
service.

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.  If any benefit 
sought on appeal remains denied, the RO 
must furnish to the Veteran an 
appropriate supplemental statement of the 
case that includes clear reasons and 
bases for all determinations and affords 
him an appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this remand is to assist the Veteran with the 
development of his claims.  The Veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA 
examinations, is both critical and appreciated.  The Veteran 
is also advised that failure to report for any scheduled 
examination may result in the denial of a claim.  38 C.F.R. 
§ 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


